Citation Nr: 0600325	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for traumatic neuritis of 
the back, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1980 until January 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the record and determines that 
additional development is required in order for VA to satisfy 
its obligations under the VCAA.  Indeed, outstanding evidence 
was identified by the veteran at his September 2005 hearing 
before the undersigned.  Specifically, the veteran stated 
that he was treated by private physician R. B. on a monthly 
basis for his back symptomatology.  (Transcript "T," at 2, 
10.)  He also reported monthly treatment with private 
neurologist J. G.  (T. at 11.)  Records from these doctors 
are not affiliated with the claims file.  As such documents 
are relevant to the veteran's appeal, efforts should be 
undertaken to obtain them.  

Additionally, the veteran stated in his February 2004 notice 
of disagreement that his back disability had worsened in 
severity since his last VA examination in 2002.  This 
assertion was again made at the September 2005 hearing before 
the undersigned.  In this vein, VA's General Counsel has 
indicated that when it is contended that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This is particularly so in the instant 
case, where the evidence of record is not otherwise 
sufficient to evaluate the claim.  
Indeed, a June 2005 private treatment report written by M. L. 
B., D.O., does contain recent neurologic findings, but such 
evaluation was not as thorough as a VA examination.  For 
example, the June 2005 treatment report did not contain any 
range of motion findings, which the Board finds relevant to 
any back claims, even those rated under a neurologic rating 
code.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he submit a VA Form 21-4142 authorizing 
VA to obtain medical records from Dr. R. 
B. and Dr. J. G.  The veteran should 
provide the doctors contact information 
to the best of his ability.  Upon receipt 
of appropriate authorization, contact Dr. 
R. B. and Dr. J. G. and request all 
records pertaining to treatment of the 
veteran's spine and leg symptomatology 
from 2001 to the present.  Any negative 
response should be documented in the 
claims folder.  

2.  Schedule the veteran for 
orthopedic/neurologic examination(s) in 
order to determine the severity of his 
traumatic neuritis of the back.  Any 
necessary tests should be performed, 
including complete range of motion 
testing.  Any muscular atrophy should be 
noted.  Moreover, the VA examiner should 
specify whether any orthopedic 
symptomatology of the spine is 
attributable to the veteran's service-
connected neuritis.  To the extent that 
any orthopedic symptoms are found to be 
incorporated in the service-connected 
disability, the examiner should discuss 
any additional functional limitation due 
to factors such as pain, weakness, 
fatigability and incoordination.  

The claims file must be reviewed in 
conjunction with the examination(s) and 
the examination report(s) must indicate 
that such a review was undertaken.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


